Citation Nr: 1550575	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  08-39 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for low back strain, currently rated 40 percent.

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

3.  Entitlement to an increased rating for right knee strain, currently rated 10 percent.

4.  Entitlement to an increased rating for right knee limitation of flexion, currently rated 10 percent.

5.  Entitlement to an increased rating for right knee limitation of extension, currently rated 50 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from March 1997 to November 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In an April 2012 decision, the Board denied the claim for a rating in excess of 20 percent for low back strain and denied the claim for a rating in excess of 10 percent for right knee strain.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  A July 2013 Memorandum decision vacated and remanded the Board's April 2012 decision.  In July 2014, the Board remanded the claims for additional development.  The case has now been returned to the Board for review.

A December 2014 rating decision granted separate service connection for limitation of extension of the right knee, and assigned a 50 percent rating, effective November 24, 2014.  The December 2014 rating decision also granted separate service connection for limitation of flexion of the right knee, and assigned a 10 percent rating, effective November 24, 2014.  The December 2014 rating decision additionally granted separate service connection for radiculopathy of the right lower extremity associated with the service-connected low back strain, and assigned a 10 percent rating, effective November 24, 2014.  The grants of separate service connection, and ratings assigned, for limitation of flexion and limitation of extension of the right knee, and for right lower extremity radiculopathy, stem from the claims for an increased rating for right knee strain and for low back strain.  As such, they are part and parcel of the appeal for a higher rating for right knee strain and low back strain.  As such, the ratings assigned are also for consideration by the Board at this time.  The December 2014 rating decision also assigned a higher rating of 40 percent for low back strain, effective from August 11, 2006, the date that the Veteran's claim for a higher rating was received by VA.  The issue on appeal has been characterized as shown on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993).

To the extent that additional evidence has been associated with the claims folder following the most recent Supplemental Statement of the Case, the Veteran signed and submitted an expedited processing form in June 2015, waiving her right to have additional evidence considered by the Agency of Original Jurisdiction (AOJ) on remand.  See 38 C.F.R. § 20.1304(c) (2015).

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on individual unemployability (TDIU) due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran reported that she has taken time off from work and was switched to a desk job due to her disability, but has not argued, and the record does not otherwise reflect, that the disabilities at issue render her unemployable.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.


FINDINGS OF FACT

1.  Functional impairment and loss due to the Veteran's low back strain is not comparable to ankylosis of the spine.

2.  The most probative evidence of record demonstrates no worse than mild right lower extremity radiculopathy.

3.  Prior to November 24, 2014, service-connected right knee strain was manifested by pain, not shown to be productive of compensable limitation of flexion or extension.

4.  From November 24, 2014, there has been no demonstration of flexion limited to less than 45 degrees or extension limited at more than 5 degrees.  

5.  From November 24, 2014, the assignment of a higher separate rating for right knee strain is precluded by VA regulations.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back strain are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  The criteria for a rating in excess of 10 percent for right knee strain are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.59, 4.68, 4.71a, Diagnostic Codes 5099-5024 (2015).

3.  The criteria for a rating in excess of 10 percent for right knee limitation of flexion are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2015).

4.  The criteria for a rating in excess of 50 percent for right knee limitation of extension are not met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2015).

5.  The criteria for a rating in excess of 10 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in August 2006 satisfied the duty to notify provisions with respect to the claims for increased ratings and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating. 

In addition, VA secured evidence identified by the Veteran to include VA medical treatment records and private treatment records.  In accordance with the Board's July 2014 remand, the Veteran was provided the opportunity to identify relevant medical treatment records and such identified records were obtained and associated with the claims folder.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran was provided VA medical examinations with respect to her claims for higher ratings.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Cumulatively, the VA examiners either reviewed the claims folder and/or took a medical history that is consistent with the evidence of record, documented the Veteran's reported symptoms related to her back and knee, performed physical examinations, recorded range-of-motion findings, and included findings relevant to rating the Veteran's disabilities according to the rating criteria.  See 38 C.F.R. § 4.71a.  The examinations are adequate and the November 2014 VA examinations complied with the Board's July 2014 remand.  See Stegall, supra.  

There is no indication in the record that any additional evidence, relevant to the issues adjudicated in this decision, is available and not part of the claims folder.  Accordingly, the Board may proceed with a decision.  

Legal Criteria - Increased Ratings in General

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

The Board thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Higher Rating for Low Back Strain

The Veteran's low back strain is rated under Diagnostic Code 5237.  The General Rating Formula for Diseases and Injuries of the Spine provides for disability ratings under Diagnostic Codes 5235 to 5243, unless the disability can be rated under Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. §  4.71a.

Under the General Rating Formula for Diseases and Injuries of the Spine, ratings related to the thoracolumbar spine are assigned as follows:

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Intervertebral disc syndrome (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  A 40 percent rating is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent rating is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Analysis - Low Back Strain

The Veteran contends that her disability is more severe than reflected by the currently assigned 40 percent disability rating.

The Veteran stated that she experienced pain, swelling, and stiffness.  A statement dated in August 2006 shows that the Veteran reported that she received massages for the past 2 years.  She stated that she had to have a massage ranging from a week to two weeks because of her back spasm.  

A Certification of Health Care Provider for the Family and Medical Leave Act, signed and dated in August 2006, shows that the Veteran's condition was considered (4)- defined as a chronic condition which required periodic visits for treatment, continues over an extended period of time, and may cause episodic rather than a continuing period of incapacity.  The physician noted that the Veteran had back pain and spasm.  It was noted that the Veteran was last seen August 25, 2006 and had ongoing treatments for severe back spasms.  When asked whether it will be necessary for the employee to take work only intermittently or to work on a less than full schedule as a result of the condition, the physician noted that the Veteran missed 30 days and can be seen 30 days or more per year.  It was noted that the Veteran had episodes of incapacity, defined by FMLA as inability to work, attend school or perform other regular daily activities due to the serious health condition, treatment therefor, or recovery therefrom of three to four times a month and up to two to three times a week.  The physician stated that the Veteran was seen approximately 25 to 30 times a year.  The physician stated that the Veteran was unable to perform any one or more of the essential functions of the employee's job to include no heavy lifting over 20 pounds and no prolonged walking or standing.  She needed to be absent from work occasionally as needed.

The Veteran was provided a VA medical examination in April 2007.  The claims folder was not available and was not reviewed.  The Veteran had pain in the center of the lumbar area without radiation.  She took Advil prn, which helped.  She stated that she can get flare-ups with any strenuous activity although she had pain all of the time.  She used a cane and wore a back brace.  She stated that she worked for the Post Office Department and missed about six months in the past one year because of her back and her knee.  She reported that she had many "incapacitating episodes" in the past one year requiring lost time from work.  She had no problems with activities of daily living.  On examination, forward flexion of the spine was 45 degrees, extension was 10 degrees, lateral flexion was 10 degrees, and rotation was 20 degrees.  She had pain and stopped when the pain started.  There was no fatigue, weakness, or lack of endurance.  The limitation was secondary to pain and repetitive motion did not increase the loss of range of motion.  The examiner stated that it would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up.  There was objective evidence of painful motion with no spasm, weakness, or tenderness.  The straight leg raising was negative, the deep tendon reflexes were bilaterally equal, and there was normal sensation.  The diagnosis was lumbosacral strain.  

A Certification of Health Care Provider for the Family Medical Leave Act, completed by the Veteran's physician, was signed in May 2008.  The physician indicated that the Veteran's condition should be considered (4)- defined as a chronic condition which required periodic visits for treatment, continues over an extended period of time, and may cause episodic rather than a continuing period of incapacity.  The physician stated that the Veteran had recurrent low back pain and back spasms.  The examiner noted that the Veteran's condition had intermittent flare-ups and episodes of spasm.  The physician stated that the Veteran needed to take intermittent absences lasting two to three days.  The physician stated that the Veteran was not presently incapacitated and episodes occurred as often as twice weekly or 4 to 5 times monthly.  She required regular office visits and prescription medicine when it flared up and office visits up to weekly and seen as needed.  The physician noted that the Veteran would be absent approximately 25 to 30 times.  It was also noted that she may require physical therapy up to three times per week.  The physician stated that the Veteran was unable to do any work due to back spasms.  

The Veteran was provided a VA medical examination in July 2009.  The Veteran's claims folder was available and reviewed.  The Veteran's current treatments included Tramadol 50 mg. 2X daily as needed and Flexeril 10 mg. 2X daily as needed.  The response to treatment was mildly effective.  There was no history of hospitalization or surgery.  The examiner stated that there were no "GU" symptoms related to the low back condition.  There was a history of decreased motion, stiffness, spasms, and pain.  There was no history of fatigue or weakness.  There was moderate constant achy pain at the L5 level, paraspinal area.  There was occasional, achy radiating pain to buttocks, bilateral.  There were no flare-ups-just constant daily pain.  There were no incapacitating episodes of spine disease during the past 12-month period and no devices/aids.  On physical examination, gait was normal.  There was no gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, or reverse lordosis.  There was no ankylosis.  Objective abnormalities of thoracic sacrospinalis included spasm, pain with motion, and tenderness at the L5 level.  The sensory examination reflected normal findings and the detailed reflex exam reflected normal findings of 2+.  Range-of-motion findings showed flexion from 0 to 55 degrees, extension from 0 to 15 degrees, left lateral flexion from 0 to 25 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 25 degrees, and right lateral rotation from 0 to 30 degrees.  There was objective evidence of pain on active range of motion.  Passive range of motion was the same as active range of motion and the range of motion was less than normal due to pain and muscle spasm with pain being the major factor.  Concerning additional limitation with repetitive motion, there was objective evidence of pain following repetitive motion, but no additional limitations after three repetitions of range of motion.  The examiner stated that the neurological examination showed no lumbar radiculopathy.  In terms of employment, the Veteran worked at the postal office and lost four months of work during the last 12-month period due to back pain.  It was noted that the effect on usual occupation was "moderate significant effects" because she had to take off when she experienced back pain.  There were no effects on feeding/dressing/bathing/toileting/grooming, recreation, or chores.  There were mild effects on shopping and traveling.  She was able to walk for 30 minutes.  She was able to stand for 10 minutes.  She was able to walk one mile.  She reported that she used to play basketball and run.  She was unable to do so because of the back pain.  The prolonged standing worsened the low back pain.  The low back condition mildly limited the daily activities.  The diagnosis was listed as s/p lumbosacral strain with residual pain and limitation of motion and no lumbar radiculopathy.  

The Veteran was provided a VA medical examination in November 2014.  The Veteran's VA e-folder was reviewed.  The diagnosis was listed as lumbosacral strain and degenerative disc disease.  The Veteran reported that since leaving the Air Force, her back condition worsened.  She stated that her back "goes out" at least three times per month.  She stated that during these periods, she was out of work for three to seven days.  She denied bowel or bladder dysfunction.  She admitted to right lower extremity pain and was recently diagnosed with sciatica.  She stated that her daily back pain was 8/10.  She reported that she took Percocet, Gabapentin, Tramadol, and Flexeril to manage her back pain.  She was employed at the USPS as a mail carrier.  She reported that flare-ups impact the function of the thoracolumbar spine and her pain was 13/10 in intensity.  She reported functional loss or functional impairment of the thoracolumbar spine.  The range-of-motion findings reflected forward flexion from 0 to 30 degrees, extension from 0 to 15 degrees, right lateral flexion from 0 to 20 degrees, left lateral flexion from 0 to 15 degrees, right lateral rotation from 0 to 20 degrees, and left lateral rotation from 0 to 15 degrees.  There was paravertebral muscular tenderness to palpation noted bilaterally.  The Veteran was able to perform repetitive use testing with at least three repetitions and pain caused additional functional loss.  Range of motion after three repetitions was 0 to 25 degrees of forward flexion, 0 to 10 degrees of extension, 0 to 10 degrees of right lateral flexion, 0 to 10 degrees of left lateral flexion, 0 to 15 degrees of right lateral rotation, and 0 to 15 degrees of left lateral rotation.  The Veteran was examined immediately after repetitive use over time and pain significantly limited functional ability with repeated use over a period of time.  The examiner was able to describe the limits as forward flexion from 0 to 25 degrees, 0 to 10 degrees of extension, 0 to 10 degrees of right lateral flexion, 0 to 10 degrees of left lateral flexion, 0 to 15 degrees of right lateral rotation, and 0 to 15 degrees of left lateral rotation.  The examination was not conducted during a flare-up, but the Veteran reported weekly flare-ups of severity of 8/10 and duration of one day.  The examiner noted that the examination supported the Veteran's statements describing functional loss during flare-ups.  The examiner was unable to say without mere speculation as to whether the pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran was not having an active flare-up at this time.  The Veteran had guarding or muscle spasm of the thoracolumbar spine.  The muscle spasm did not result in abnormal gait or abnormal spinal contour.  Localized tenderness did not result in abnormal gait or abnormal spinal contour and guarding was noted but did not result in abnormal gait or abnormal spinal contour.  The sensory examination was normal for the left extremity.  There was a negative straight leg raising test for the left.  There was no pain, paresthesias and/or dysesthesias, or numbness of the left lower extremity.  The examiner noted that the left was not affected by radiculopathy.  There was no ankylosis of the spine.  The Veteran did not have IVDS.  There was mild intermittent radicular pain of the right lower extremity, and mild paresthesia and/or dyesthesia.  The Veteran did not have any other neurologic abnormalities or findings related to the thoracolumbar spine.  In terms of ability to work, the Veteran stated that she was unable to lift while at work without assistance.  She stated that during flare-ups she must remain at home.  The examiner stated that repetitive motion was conducted on the Veteran with a decrease change in ROM.  Thus, it was "more likely than not" that the Veteran would have at least a 5 degree change in lumbar flexion and lumbar extension, a 10 degree change in right lumbar bending, 5 degree change in left lumbar bending, and a 5 degree change in right lumbar rotation ROM with a significant flare-up or when the lumbar spine is used repeatedly over a period of time.   

A June 2014 VA treatment record reflects a complaint of lower back pain.  She stated that the pain radiated to the right leg with numbness/tingling at times.  The pain was rated to be 7/10 and on a normal day was 8/10.  She sought pain management outside VA for Percocet.  She stated that pain was exacerbated by twisting, walking, bending, squatting and resting in the chair helped.  She continued to perform ADLs with few limitations and having to use the cane.  She slept fair.  There was tenderness to the mid back.  

Private and VA medical treatment records reveal complaints of pain, limited range of motion, and aggravating factors of standing, twisting, bending/squatting, range of motion, and weight bearing.  A November 2011 private medical treatment record noted that the Veteran had back pain for four days due to bending, lifting, and overuse at the post office.  She stated that she had increased work with lifting boxes at holiday time which initiated her mid to low back pain.  A February 2014 private treatment record shows that the Veteran reported pain and stiffness.  

The Veteran submitted many slips from her private medical facility regarding time off from work.  A return to work slip shows that the Veteran was seen on September 8, 2006 and it may last seven to ten days for back spasm.  A work status form from Med Ex Urgent Care noted that the Veteran reported onset of pain on March 25, 2010, was seen on March 29, 2010, and could return to work on March 30, 2010.  A return to work slip shows that the Veteran was seen on April 12, 2010 and could return to work on April 13, 2010.  She was unable to work because she was incapacitated due to low back pain.  A return to work slip shows that the Veteran was seen on April 30, 2010 and could return to work on May 1, 2010.  She was unable to work because incapacitated by low back pain.  The discharge summary dated April 30, 2010 shows that the Veteran was to avoid bed rest.  A return to work slip shows that the Veteran was seen on May 13, 2010 and could return to work May [..], 2010.  A return to work slip shows that the Veteran was seen on August 13, 2010 and could return to work on August 16, 2010 and she was unable to work because incapacitated due to lower back pain.  A return to work slip shows that the Veteran was seen on August 31, 2010 and could return to work on September 2010 as she was incapacitated by back pain.  The discharge summary dated August 31, 2010 indicated that the Veteran should avoid bed rest.  A return to work slip shows that the Veteran was seen on September 16, 2010 and could return to work on September 18, 2010.   A return to work slip noted that the Veteran was seen on November 8, 2010 and could return to work on November 11, 2010 because she was unable to work due to being incapacitated by lower back.  A return to work slip noted that the Veteran was seen on December 20, 2010 and may return to work on December 21, 2010 and that she was unable to work because she was incapacitated by lower back.  A return to work slip noted that the Veteran was seen in the office on April 26, 2011 and should be excused from work on April 25, 2011, and may return to work on April 27, 2011.  A Med Ex slip dated April 26, 2011 showed that the Veteran was discharged with back pain and was to "avoid bed-rest."  A return to work slip noted that the Veteran was seen on June 17, 2011 and may return to work on June 19, 2011.  A return to work slip noted that the Veteran was seen on June 30, 2011 and may return to work on July 1, 2011 as she was incapacitated to work today.  A return to work slip noted that the Veteran was seen on July 7, 2011 and he may return to work on July 8, 2011 and that she was incapacitated to work today.  A return to work slip noted that the Veteran was seen on August 4, 2011 and may return to work on August 6, 2011 because the Veteran was incapacitated to work due to low back pain.  The discharge summary dated July 7, 2011 indicated that the Veteran should avoid bed rest.  The discharge summary accompanying the slip indicated that the Veteran should avoid bed rest.  A return to work slip showed that the Veteran was seen on November 20, 2011 and may return to work on November 23, 2011, and was incapacitated due to lower back pain.   A return to work slip showed that the Veteran was seen on December 17 and may return to work on December 19, 2011 and was incapacitated due to lower back pain.  A return to work slip noted that the Veteran was seen on June 29, 2012 and may return to work on June 30, 2012 and that she was incapacitated due to back pain.   A return to work slip noted that the Veteran was seen on July 27, 2012 and may return to work on July 30, 2012 and was "incapacitated due to lower back spasm."  

A U.S. Department of Labor Family and Medical Leave Act form dated November 30, 2010, noted that on November 27, 2010, she was not eligible for FMLA leave.  In the statement attached to the form, it was noted that the Veteran reported that when her problem flared up, she was unable to lift/bend/twist.  She stated that she had low back pain, intermittent flare-ups, and lumbar degenerative disc disease.    

A private September 2012 X-ray report showed an impression of normal-appearing lumbar spine.  

First, the evidence does not reflect any findings of ankylosis so as to warrant a disability rating in excess of 40 percent.   The Board considered whether functional impairment and loss would warrant a rating in excess of 40 percent.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); see DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran reported pain, stiffness, flare-ups, which cause her to take off from work at least three times per month for at least three to seven days, limitations with  standing and walking, reports of incapacitation, muscle spasms, and limitation of motion.  However, the Board finds that the clinical findings do not reflect a level of functional impairment or loss to warrant a rating in excess of 40 percent.  On examination, the Veteran demonstrated range of motion of less than 30 degrees after repetitive testing, however, the objective evidence does not reflect functional impairment and loss comparable to ankylosis.  While the Veteran may feel that her limitation of motion is restricted to a severe degree during a flare-up, she is not competent to report as to the degree of flexion lost during a flare-up.  For example, the rating schedule directs that the use of a goniometer in the measurement of limitation of motion is "indispensable" in examinations conducted within the Department of Veterans Affairs.  See 38 C.F.R. § 4.46.  Further, while the work slips show that the Veteran's private physicians stated that she needed time off from work because she was "incapacitated" due to back pain, discharge summaries reflect that the Veteran should avoid bed rest and indicated a recommendation to do gentle stretching and continue with normal activities.  A rating in excess of 40 percent is not warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, id.

Concerning incapacitating episodes, the competent evidence does not reflect that she has experienced incapacitating episodes.  Again, the Veteran may feel as though she is incapacitated due to her service-connected disability, an incapacitating episode is specifically defined by VA regulations as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  She is not shown to have the medical expertise or knowledge to determine whether she had an incapacitating episode which required bed rest and treatment by a physician and there is no competent evidence otherwise to demonstrate that the Veteran was prescribed bed rest by a physician due to intervertebral disc syndrome.  While the medical slips indicated an assessment that the Veteran was incapacitated from back pain, the private physicians did not note a prescription for bed rest and the VA examination reports do not show diagnoses of IVDS.  Accordingly, a rating in excess of 40 percent is not warranted under Diagnostic Code 5243.

In adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, flare-ups, and limitations on daily activities, walking, and standing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  These statements, however, must be viewed in conjunction with the objective medical evidence as required by the rating criteria.  In this regard, while the VA examination reports, private treatment records, and VA treatment records noted the Veteran's reported symptoms, the clinical findings simply do not reflect the degree of impairment to warrant a rating in excess of 40 percent.  When considering the overall evidence of record, including the Veteran's statements, the Veteran's low back strain does not warrant a disability rating in excess of 40 percent. 

Finally, there is no identifiable period that would warrant a rating in excess of 40 percent and; therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 40 percent for service-connected low back strain.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Associated Neurological Disability - Right lower extremity radiculopathy

As noted above, Note (1) to the General Rating formula for Diseases and Injuries of the Spine directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a. 

The December 2014 rating decision granted service connection for radiculopathy of the right lower extremity, associated with the service-connected low back strain, and assigned a 10 percent rating, effective from November 24, 2014.  As noted above, such grant stems from adjudication of the claim for an increased rating for low back strain, and, as such, is part and parcel of that appeal.  Therefore, the assigned rating is for consideration by the Board at this time.

The November 2014 VA examination report noted that there was radiculopathy in the right lower extremity, but not the left lower extremity.  The Veteran was noted to have mild intermittent pain in the right lower extremity, as well as mild paresthesia and/or dyesthesia.  She had no other signs of radiculopathy.  The Board also notes that the Veteran has not been shown to suffer from any other additional neurological deficiency so as to warrant an additional separate disability rating.  See Bierman v. Brown, 6 Vet. App. at 129-132 (1994).

The provisions of 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520, provide the rating criteria for paralysis of the sciatic nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis that is mild, moderate or moderately severe in degree, respectively.  38 C.F.R. § 4.124a , DC 8520 under Diseases of the Peripheral Nerves.  Under these criteria, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See id., Diseases of the Peripheral Nerves.

As there has been no demonstration of no more than wholly sensory involvement characterized as no worse than mild in degree, the preponderance of the evidence is against a rating in excess of 10 percent for the right lower extremity radiculopathy.  As such, there is no doubt to be resolved in the Veteran's favor, and the appeal is denied.

Legal Criteria- Increased Rating for Right Knee strain, limitation of flexion and limitation of extension

The Veteran's right knee strain is rated as 10 percent disabling under Diagnostic Codes 5099-5024.  Diagnostic Code 5024 directs that the rating will be based on limitation of motion of the affected parts.  38 C.F.R. § 4.71a, Diagnostic Code 5024 (2015).  A January 2005 rating decision granted service connection for right knee strain and assigned an initial rating of 10 percent based on painful or limited motion of a major joint.  The December 2004 VA medical examination report showed that the Veteran's right knee flexion was 112 degrees and extension was 0 degrees.  See Burton v. Shinseki, 25 Vet. App. 1   (2011) (holding that 38 C.F.R. 4.59 is not just limited to arthritis, but also should be applied in non-arthritis contexts).

Diagnostic Code 5260 provides a non compensable rating when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Diagnostic Code 5261 provides a non compensable rating when extension is limited to 5 degrees.  38 C.F.R. § 4.71a.  A 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

A claimant who has compensable limitation of flexion and limitation of extension of the same leg must be rated separately under Diagnostic Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg. VAOPGCPREC 9 - 2004 (Sept. 17, 2004).

The provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011), the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Analysis- Right Knee Disability

The Veteran was provided a VA medical examination in April 2007.  The claims folder was not available and was not reviewed.  The Veteran reported pain anteriorly and medially in her right knee.  She took Advil prn.  She reported flare-ups with long standing, long walking or any strenuous activity.  Cold weather bothered the knee.  She used a brace on her right knee and a cane.  She did not report dislocations.  She stated that she worked for the Post Office Department and missed about six months in the past one year because of her back and knee, more the back than the knee.  She had no problems with activities of daily living.  On examination, range of motion showed extension of the right knee to 0 degrees and flexion to 90 degrees.  She had pain and stopped when the pain started.  There was no fatigue, weakness, or lack of endurance.  Limitation was secondary to pain.  Repetitive motion did not increase the loss of range of motion.  It would be mere speculation on the part of the examiner to estimate range of motion loss with a flare-up.  There was objective evidence of painful motion, but no edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  Weight bearing was only fair, she used a cane, and walked with a limp.  There was no ankylosis.  There was no inflammatory arthritis.  The diagnosis was strain right knee.  

The Veteran was provided a VA medical examination in July 2009.  The claims folder was available and reviewed.  The Veteran reported right knee pain after discharge from military service.  The current treatments included Tramadol 50 mg. 2X daily as needed and Motrin 800 mg. 2 X daily as needed.  She used a right knee brace since 2008.  Her symptoms included pain and stiffness, but no deformity, giving way, instability or weakness.  There were no episodes of dislocation/subluxation, no locking episodes, no effusion, and no inflammation.  The flare-ups were described as mild and occurred two to three times per month and lasted one day each time.  The precipitating factor was prolonged standing and alleviating factors were resting and light stretching.  Additional loss of motion included limited flexion during flare-ups.  The joint examination for the right knee reflected an antalgic gait.  There was no deformity, no bony joint enlargement, redness, edema, effusion, heat, crepitus, instability, weakness, guarding of motion, or excessive motion.  There was tenderness at the medial aspect and painful motion.  There was no joint ankylosis.  Range-of-motion measurements reflected right knee flexion from 0 to 100 degrees and extension to 0 degrees (normal is 0 degrees).  The examiner stated that passive range of motion was the same as active range of motion and that range of flexion of the right knee was less than normal due to pain and muscle spasm with pain as the major factor.  There was objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  There was no instability.  There were negative results for Valgus/Varus stress tests, McMurray's test, Lachman's test, and Drawer test.  The X-ray was normal right knee with genu valgum.  The examiner stated that the genu valgum was related to her overweight condition and not related to the knee strain.  The examiner stated that the right knee condition showed no significant effects on the occupation function.  However, prolonged walking worsened the right knee pain.  The right knee condition mildly limited her daily activities.  She was able to walk for 30 minutes, stand for ten minutes, and walk one mile.  The diagnosis was s/p right knee strain with residual pain and limitation of flexion.  There was no instability.    

A June 2014 VA medical treatment record noted that the Veteran's right knee was tender to the touch and "ROM" was limited.

The Veteran was provided a VA medical examination on November 24, 2014.  The Veteran noted that she was employed at the USPS as a mail carrier.  She stated that she had good and bad days.  She had a daily pain level of approximately 6/10.  She admitted to ascending/descending stairs and reported occasional effusion of the right knee.  She reported flare-ups and the pain level is 11/10.  In terms of functional loss or functional impairment, the Veteran reported that she was unable to climb steps due to her right knee.  As a result, she was reassigned to a desk job because of her knee condition.  Range-of-motion findings reflected flexion from 0 to 45 degrees and extension 45 to 0 degrees.  There was pain on exam, which caused functional loss.  It was noted that flexion range of motion exhibited pain.  The Veteran was able to perform repetitive use testing with at least three repetitions and had additional functional loss or range of motion after three repetitions caused by pain.  Flexion was 0 to 35 degrees and extension was 35 to 0 degrees.  Regarding repetitive use over time, the examiner noted that the examination supported the Veteran's statements describing functional loss with repetitive use over time.  Pain significantly limited functional ability with repeated use over period of time.  The examiner described this in terms of range of motion of flexion from 0 to 35 degrees and extension from 35 to 0 degrees.  The right knee examination was not conducted during a flare-up and the Veteran reported flare-ups three to four times per week with a severity of 11/10 and duration of one day.  It was noted that the examination supported the Veteran's statements describing functional loss during flare-ups.  However, the examiner was unable to say how pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups without resorting to mere speculation.  There was no ankylosis.  There was no history of recurrent subluxation or lateral instability.  The Veteran reported recurrent effusion.  The Veteran had constant use of a brace and cane.  The Veteran stated that she was unable to climb steps due to her right knee and, therefore, she had to be reassigned to a desk job because of her knee condition.  The examiner commented that repetitive motion was conducted on the Veteran with a decrease change in range of motion.  Thus, it was "more likely than not" that this Veteran would have "at least a 10 degree change in right knee flexion" range of motion with a significant flare-up or when the right knee was used repeatedly over a period of time.

First, the Board finds that, prior to November 24, 2014, a compensable rating is not warranted for the right knee strain under Diagnostic Code 5260.  The range-of-motion findings do not reflect flexion limited to even a non compensable degree, i.e., 60 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  Accordingly, a rating in excess of 10 percent is not warranted prior to November 24, 2014.

In addition, the Board finds that a compensable rating was not warranted prior to November 24, 2014 under Diagnostic Code 5261.  The range-of-motion findings do not reflect any findings of extension limited to 5 degrees, which would warrant a non compensable rating prior to November 24, 2014.  Accordingly, a rating in excess of 10 percent is not warranted for right knee strain prior to November 24, 2014 under Diagnostic Code 5261.

The Board considered whether higher or separate ratings would be warranted for the right knee disability on the basis of additional functional impairment and loss.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015).  She reported pain, stiffness, and limited flexion during flare-ups.  The Board finds that any additional functional loss and impairment is not to the degree to warrant a rating in excess of 10 percent for the right knee under Diagnostic Code 5260 or a rating under Diagnostic Code 5261.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  The objective clinical findings do not reflect a level of functional impairment comparable to higher and/or separate ratings under Diagnostic Code 5260 or Diagnostic Code 5261.  Prior to November 24, 2014, the examiners could not express an opinion as to what degree the knee would be limited during a flare-up, however, even with repetitive testing, the range of motion did not change.  As a result, the Veteran's symptoms and manifestations are adequately compensated by the assigned disability rating of 10 percent for the right knee strain prior to November 24, 2014.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2015); DeLuca v. Brown, id. 

The Board also considered whether higher or separate ratings would be in order under other relevant diagnostic codes.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

There is no evidence of ankylosis and Diagnostic Code 5256 is not for application. 

Diagnostic Code 5257 allows for assignment of disability ratings for instability of the knee.  The competent clinical evidence of record is against a finding that the Veteran has instability so as to warrant a separate or higher rating under Diagnostic Code 5257.  The VA examination reports showed that there was no instability.  Thus, the Board finds that the Veteran does not have instability to warrant a rating under Diagnostic Code 5257.  The evidence also does not reflect recurrent subluxation and a rating for recurrent subluxation under Diagnostic Code 5257 is not appropriate.

A rating under Diagnostic Code 5258 is not warranted.  Diagnostic Code 5258 is for assignment for dislocated cartilage, which has not been shown in this case.  There is also no evidence of the removal of cartilage to warrant a rating under Diagnostic Code 5259.

The evidence does not reflect malunion or nonunion of the tibia or fibula.  Diagnostic Code 5262 is not for application.  

Finally, a rating under Diagnostic Code 5263 is not warranted as there is no evidence of genu recurvatum.

The Board acknowledges the Veteran's assertions that her disability warrants a higher rating.  However, the Board considered the Veteran's symptoms; however, the Board assigns greater probative value to the clinical findings and a rating in excess of 10 percent is not warranted prior to November 24, 2014.  

In sum, there is no identifiable period that would warrant a rating in excess of 10 percent for right knee strain prior to November 24, 2014.  Staged ratings, other than those created by the December 2014 rating decision effective November 24, 2014, are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 10 percent for service-connected right knee strain prior to November 24, 2014.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Concerning the period on appeal from November 24, 2014, the December 2014 rating decision assigned a rating of 50 percent for limitation of extension of the right knee, effective November 24, 2014, and assigned a rating of 10 percent for limitation of flexion of the right knee, effective November 24, 2014, in addition to the 10 percent rating already assigned for right knee strain under Diagnostic Codes 5099-5024.  The Veteran was also assigned a 10 percent rating for radiculopathy of the right lower extremity.  The "amputation rule" provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  38 C.F.R. §§ 4.68; 4.25 (2015). 

A 60 percent rating is provided for an amputation of the thigh, above the knee, at the middle or lower third.  38 C.F.R. § 4.71, Diagnostic Codes 5162, 5163, 5164.  Because the assignment of a higher rating or separate rating would cause the combined rating to exceed 60 percent, the amputation rule precludes the assignment of a higher or separate rating for the Veteran's right knee disability.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Extra-schedular Consideration

An extra-schedular rating is a component of a claim for an increased rating.  Barringer v. Peake, 22 Vet. App. 242 (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  Accordingly, the Board must consider whether the Veteran's claims for higher ratings must be referred for extra-schedular consideration.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

The evidence does not establish that the available ratings for the Veteran's low back strain, right knee strain, right knee limitation of flexion, right knee limitation of extension, and radiculopathy of the right lower extremity, are inadequate.  Throughout the appeal, the Veteran's symptoms as to the right knee include pain, stiffness, limited range of motion, the use of a cane and brace, flare-ups, and limitations on standing and walking.  Concerning the back disability, the Veteran has reported limitation of motion, pain, flare-ups, stiffness, spasms, the use of a cane and a brace, and limitations on walking and standing.  The right lower extremity radiculopathy has been demonstrated by no worse than mild paresthesia and/or dyesthesia.  The Board finds that the available schedular ratings account for the manifestations of the Veteran's disabilities, including pain, as noted in the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59.  The rating criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  A comparison of the Veteran's symptoms and functional impairment and loss resulting from her service-connected disabilities with the relevant schedular criteria does not show that her disabilities present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b). 

Based on the above, there is no need to consider whether there are governing norms such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extra-schedular consideration without regard to whether there was marked interference with employment).  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96. 

Finally, under Johnson  v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit-of-the-doubt doctrine under Mittleider v. West, 11 Vet. App. 181 (1998), this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

ORDER

Entitlement to a rating in excess of 40 percent for low back strain is denied.

Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy associated with low back strain is denied.

Entitlement to a rating in excess of 10 percent for right knee strain is denied.

Entitlement to a rating in excess of 10 percent for right knee limitation of flexion is denied.

Entitlement to a rating in excess of 50 percent for right knee limitation of extension is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


